           Case 2:19-cv-02190-MCE-DB Document 21 Filed 11/25/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11   KIMBERLEE PRINGLE,                          Case No.: 2:19-cv-02190-MCE-DB
12
                  Plaintiff,
13
           vs.                                    ORDER RE STIPULATION TO
14                                                DISMISS WITH PREJUDICE
15
     WESTERN DENTAL SERVICES,
16   INC.,
17                Defendant(s).
18
19         The Stipulation to Dismiss Plaintiff’s individual claims with Prejudice is
20   hereby Approved. All parties shall bear their own costs and attorneys’ fees. The
21   Clerk of the Court is directed to close this case.
22         IT IS SO ORDERED.
23   Dated: November 24, 2020
24
25
26
27
28

                                                -1-

                                                                                   ORDER
